Citation Nr: 9908959	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-28 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to June 
1945.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, dated in June 1996.  That decision denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The denial of service 
connection was duly appealed.  The appellant is the veteran's 
surviving spouse.

In her substantive appeal the appellant asserted that at the 
time of his death the veteran had a pending claim for VA 
benefits.  The appellant's representative made similar 
arguments in a Statement of Accredited Representative in 
Appealed Cases, VA form 646.  These assertions could be read 
as a claim for accrued benefits.  The RO has not adjudicated 
this claim, and the Board does not have jurisdiction over it.  
Shockley v. West, 11 Vet. App. 208 (1998) (the Board does not 
have jurisdiction over an issue unless there is a 
jurisdiction conferring notice of disagreement)  see also 
Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998).  The issue of 
entitlement to accrued benefits is referred to the RO for 
appropriate action.


REMAND

The Board is of the opinion that further evidentiary 
development is required prior to further appellate 
consideration of the appellant's claim.

Review of the claims folder reveals that the veteran's final 
hospitalization took place at Presbyterian Hospital and other 
documents indicate that the veteran periodically was treated 
at that facility.  The veteran's death certificate was 
completed by Dr. Don Porter.  Records have not been obtained 
from these sources. 

Therefore, the appellant's claim is remanded to the RO for 
the following development:

1.  The RO should request that the 
appellant supply information as to any 
pertinent treatment the veteran received 
for his service connected disabilities or 
for the conditions that caused his death.  

2.  The RO should take all necessary 
steps to obtain any records reported by 
the appellant and that are not already 
part of the claims folder.  The RO should 
also take all necessary steps to obtain 
records of the veteran's final 
hospitalization at Presbyterian Hospital, 
and any records pertaining to the veteran 
from Dr. Don Porter

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and representative, if any, should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
